Appleton, C. J.
This is an action of the case against an innkeeper for the loss of baggage and wearing apparel belonging to the plaintiff. The loss was occasioned. by fire, and there is nothing indicating that there was any want of "ordinary and reasonable care” on the part of the-defendant.
By c. 174, § 2, of the acts of 1874, it is enacted that "in case of loss by fire, innholders shall be answerable to their guests only for ordinary and reasonable care in the custody of their baggage and their property.” It is not even alleged, much less *275proved, that here there was any want of such care, consequently the defendant is not liable.
This suit is against the defendant as an innholder. The plaintiff claiming to be a traveler seeks to hold Mm as such. The presiding justice, in his charge, very clearly and accurately stated' the distinction between a traveler and a boarder. The sentence-in the charge to which special exception is taken, is as follows :• "If he was a boarder, under a special contract for board, and not a traveler at the time, then the law applicable to innholders does not apply.” It is difficult to perceive any objection to this proposition in and of itself, or as modified by the rest of the charge., But whether erroneous or not, the plaintiff was not thereby harmed. The suit is by the traveler against the innkeeper. Tt is not by one as a boarder. But whether the plaintiff was a boarder or a traveler, he cannot recover against the defendant as an innholder, inasmuch as no want of ordinary or reasonable care-has been shown or even alleged.

Exceptions overruled.

Walton, Daneorth, Virgin and Libbey, JJ., concurred..